gonorablr Chr1.r                8. Imillan,            PIN       L



                  lf umld
                       llk0 to know whet&r the last
         ordrr      ~a116 a r do ln
                   IO    0        r that lt ia mandatory
         to publl8h 8 0097 Of rooh order 48 proridab by
         Artl81e 2%52?

              "TO makr 6 OlMrOr lo@11 Q88@tiOO it right
         ba put 08 tOllO881   'Eorr an or&or of the Coa-
         d88104Or8  court e8t8bliohl~   lloOtio4  prOObOt8
         harm to bo pabll4bd 48 roqdrd      by Attiolo
        ;LoSSrod if it 18 4Ot pPbllA d, I8 it void?'

                 "It 18 a7 OpiaiO4 thmt the                      8t4LUt.3 Fu*,Uiir48
         such    publiO8tion           ir     woos8ary        and mandatory     u&or
        the term@ 0r Article t93, broaum tha U80 0r
        the word '#hall' ln 8tatdory ooa8truokion    hr
        alrap boon 0048trUed    88 IpcMhg 8 lundat8ry pro-
        T18104 and h48 tV ba 4tlrrled out bdom    the ioroo
        en6 JfiOOt Of 8UOIl dtiOOtlO4  084 br 8OOGE~li8hsd.

              -If   8uch   bo true the4 the or&or OS urguot,
        1940 by th8 COPzi88104Orr       ot 314 AUUU8ti40  County,
        TeX48 would bo lf?vCtlrs a4O not the ordoc o: tko
        coaml8rlo4or8 court or 881c eou4ty 14 duguab,
        1941, thOrOror0      the s-atu or the olootion pro-
        OhWt8     WOUlb  be the 8-e    48 Gi the dot.0 Of the
        AU@A8t,      1940 ordm.
             *I have aada M .ttort to check 6 6ecl~lon
        rheroln 8UU.i ca80 Would bo io point, e4C I harm
        rouaa :.OM uadar 8ald Artlele e9.3S. I hato on
        #e\oml      O0OS81048 b?en rOqU@8tOb to 8UbJllt 6 briar
        x-here    ouah 18 the oaee et the xeaent time, but
        due to     the       prensnt        4eOee8ity     t)?:t       such   opbl1on
         fr03: ycur do~rtmnt   1s lm;srstlve 14 th?t     your
         OFi4iOlI 18 nse&ed to drtrr%lne   the Otnt91r of the
         oleotion prooinctr in this oou4t7 before the Osn-
         em1 Prlacrr in July', 19G', I ho?@ t!mt pou will
        &to thir pair imwllato etterrtlcii    en. an 0p14104
        rl‘ll be forthooning.'
                 Artlelo W.%,               vorno4~8 Annotated Tess8 Clvll Stat-
utol,    read8     88    follour:
              V!aoh oo&ml88lLnerr oourt my, if they ds~m
        it   riipor, rt saoh Augu8t term or the oourt
        dlv Pde their re8peOtlve cotmtie8, 8md OmA4tiel
        tittaohbd thsroto ror judlolal purp08e8, into 004-
        ronlent slaatlon preel40t0, each OS whloh 4)ral.l
                                                                          ‘kc)
                                                                          .,.



                          RIO
noaonblrCharlrr8. uamillan,                 8


     ba &ifrO?s4t4 AUmbetod 8Dd d88Ortbod   by
     utuml or 8rtirioi8i bOWtOri       or 8Ul'V~
     1im8 b7 aa ardor to bs entered upon the sin-
     atH of th8 Ooart. '?bO78h811 iaWdi8t.4
     thero8rtor pablirh mob ardor 18 8-a nffm-
     pepor 14 the oouaty for threo soa88outirr
     woekr , If thorn bo ao aearpapor in the wzty,
     than 8Uah 0097 el 8W0 ordor 8h11 bo
     in 8OQO pub110 91800 in oaoh prooiart r a tho
     0oulIty. NO olOOtlm prOOlOOt 8h8ll bo forrd
     out of two or mor0 jurtico  proolwtr, nor out
     Of tho 94tt8 ot two Or aOr0 JtI8tiOe &ar@oiaOt8.
     The OO-&88iOnOt#  OoUrt 8h411 c&U80 to bo mdo
     out and ddivOr8d to th8 cowty tu oolleotor,
     beSore the lint by ot l8Oh Bepteabar a *or-
     CifiOd OOpf Of 8UOh 188t OfdOt iOr the JOW
     following.'
            ii0 hST0   bOOm   UMbiO t0 riad8~7 8PthOrltiO8       IM th0
queattoar   propoundob.       &OWOtOl, it i8 O&U OpicliOa thEt   YOU
hare OornotlY